--------------------------------------------------------------------------------

Exhibit 10.4


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the "Agreement") made and entered into as of the 23rd
day of April 2007, and amended and restated as of November 5, 2009, by and
between JEFFREY M. LEVY ("Executive") and NBT BANCORP INC., a Delaware
corporation having its principal office in Norwich, New York ("NBTB")


W I T N E S S E T H   T H A T :


WHEREAS, Executive is an executive vice president of NBTB and president of
commercial banking of  NBT Bank, National Association, a national banking
association which is a wholly-owned subsidiary of NBTB ("NBT Bank");


WHEREAS, NBTB desires to secure the continued employment of Executive, subject
to the provisions of this Agreement; and


WHEREAS, Executive is desirous of entering into the Agreement for such periods
and upon the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, intending to be legally bound, the parties
agree as follows:


1.             Employment; Responsibilities and Duties.


(a)           NBTB hereby agrees to employ Executive and to cause NBT Bank and
any successor organization to NBT Bank to employ Executive, and Executive hereby
agrees to serve as an executive vice president of NBTB and president of
commercial banking of NBT Bank, and of any successor organization to NBTB or NBT
Bank, as applicable, during the Term of Employment (as defined in Section 2
below).  Executive shall have such executive duties, responsibilities, and
authority as shall be set forth in the bylaws of NBTB and NBT Bank or as may
otherwise be determined by NBTB.  During the Term of Employment, Executive shall
report directly to the chief executive officer of NBTB.


(b)           Executive shall devote his full working time and best efforts to
the performance of his responsibilities and duties hereunder.  During the Term
of Employment, Executive shall not, without the prior written consent of the
chief executive officer of NBTB, render services in any capacity, whether as an
employee, independent contractor, or otherwise, whether or not compensated, to
any person or entity other than NBTB or its affiliates; provided that Executive
may, where involvement in such activities does not individually or in the
aggregate significantly interfere with the performance by Executive of his
duties or violate the provisions of section 4 hereof, (i) render services to
charitable organizations, (ii) manage his personal investments in compliance
with any NBTB limits or policies, and (iii) with the prior permission of the
chief executive officer of NBTB,  hold such other directorships or part-time
academic appointments or have such other business affiliations as would
otherwise be prohibited under this section 1.

 
1

--------------------------------------------------------------------------------

 

2.             Term of Employment.


(a)           The term of this Agreement ("Term of Employment") shall be the
period commencing on the date of this Agreement (the "Commencement Date") and
continuing until the Termination Date, which shall mean the earliest to occur
of:


(i)             January 1, 2010, provided, however, that on January 1, 2008 and
on each January 1 thereafter, the remaining Term of Employment shall be extended
by one additional year(to a total of three years) ;


(ii)           the death of Executive;


(iii)           Executive's inability to perform his duties hereunder, reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or


(iv)           the discharge of Executive by NBTB "for cause," which shall mean
one or more of the following:


(A)           any willful or gross misconduct by Executive with respect to the
business and affairs of NBTB or NBT Bank, or with respect to any of its
affiliates for which Executive is assigned material responsibilities or duties;


(B)           the conviction of Executive of a felony (after the earlier of the
expiration of any applicable appeal period without perfection of an appeal by
Executive or the denial of any appeal as to which no further appeal or review is
available to Executive) whether or not committed in the course of his employment
by NBTB;


(C)           Executive's willful neglect, failure, or refusal to carry out his
duties hereunder in a reasonable manner (other than any such failure resulting
from disability or death or from termination by Executive for Good Reason, as
hereinafter defined) after a written demand for substantial performance is
delivered to Executive that specifically identifies the manner in which NBTB
believes that Executive has not substantially performed his duties and Executive
has not resumed substantial performance of his duties on a continuous basis
within thirty days of receiving such demand; or


(D)           the breach by Executive of any representation or warranty in
section 6(a) hereof or of any agreement contained in section 1, 4, 5, or 6(b)
hereof, which breach is material and adverse to NBTB or any of its affiliates
for which Executive is assigned material responsibilities or duties; or

 
2

--------------------------------------------------------------------------------

 

(v)            Executive's resignation from his position as executive vice
president of NBTB and president of commercial banking of NBT Bank other than for
"Good Reason," as hereinafter defined; or


(vi)           the termination of Executive's employment by NBTB "without
cause," which shall be for any reason other than those set forth in subsections
(i), (ii), (iii), (iv), or (v) of this section 2(a), at any time, upon the
thirtieth day following notice to Executive; or


(vii)           Executive's resignation for "Good Reason."


"Good Reason" shall mean, without Executive's express written consent,
reassignment of Executive to a material reduction in duties, responsibilities or
position other than for "Cause," or a material decrease in the amount or level
of Executive's salary or benefits from the amount or level established in
section 3 hereof.  Notwithstanding the foregoing, if there exists (without
regard to this sentence) an event or condition that constitutes Good Reason,
NBTB shall have thirty (30) days from the date on which Executive gives the
written notice thereof to cure such event or condition (such notice to be given
from Executive within ninety (90) days from the date the event or condition
first occurs) and, if NBTB does so, such event or condition shall not constitute
Good Reason hereunder.  Further, an event or condition shall cease to constitute
Good Reason thirty (30) days after the end of the cure period.
 
A Termination Date shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and, for purposes of any such
provision of this Agreement, any references to a “termination,” “termination of
employment” or like terms shall mean a “separation from service.”
 
(b)           In the event that the Term of Employment shall be terminated for
any reason other than that set forth in section 2(a)(vi) or 2(a)(vii) hereof,
Executive shall, in consideration for Executive’s covenant not to compete and
other post-termination obligations, be entitled to receive, upon the occurrence
of any such event:


(i)            any salary (as hereinafter defined) payable pursuant to section
3(a)(i) hereof which shall have accrued as of the Termination Date; and


(ii)           such rights as Executive shall have accrued as of the Termination
Date under the terms of any plans or arrangements in which he participates
pursuant to section 3(b) hereof, any right to reimbursement for expenses accrued
as of the Termination Date payable pursuant to section 3(h) hereof, and the
right to receive the cash equivalent of paid annual leave accrued as of the
Termination Date pursuant to section 3(d) hereof.
 
(c)           In the event that the Term of Employment shall be terminated for
the reasons set forth in section 2(a)(vi) or 2(a)(vii) hereof, and upon
execution of a Separation Agreement and Release  in substantially the form
attached hereto, which shall be incorporated by reference into this Agreement
and become a part hereof, Executive shall be entitled to receive the following:

 
3

--------------------------------------------------------------------------------

 

(i)           any salary payable pursuant to section 3(a)(i) hereof which shall
have accrued as of the Termination Date, and, for the period commencing on the
date immediately following the Termination Date and ending upon and including
the latest of the third anniversary of the Commencement Date or the date to
which the Term of Employment shall (as of the Termination Date) have
automatically extended itself under section 2(a)(i) hereof, salary payable at
the rate established pursuant to section 3(a)(i) hereof, on a monthly basis;


(ii)           such rights as Executive may have accrued as of the Termination
Date under the terms of any plans or arrangements in which he participates
pursuant to section 3(b) hereof, any right to reimbursement for expenses accrued
as of the Termination Date payable pursuant to section 3(h) hereof, and the
right to receive the cash equivalent of paid annual leave accrued as of the
Termination Date pursuant to section 3(d) hereof; and
 
(iii)           if, within eighteen (18) months following the Termination Date,
Executive should sell his principal residence in the Albany MSA as determined by
the United States Census Bureau (“Albany MSA”) and relocate to a place outside
of the Albany MSA, (A) reimbursement for any shortfall between the net proceeds
on the sale of his principal residence and the purchase price plus improvements,
including direct, necessary and reasonable transaction costs incurred in
connection with such purchase, as determined by the finance division of NBTB,
for such residence, and including direct, necessary and reasonable expenses, as
determined by the finance division of NBTB, incurred to prepare the residence
for sale, (B) reimbursement for direct, necessary and reasonable expenses, as
determined by the finance division of NBTB, incurred in connection with the sale
of such residence not already included as part of the reimbursement under (A)
above, and (C) an amount necessary to pay all federal, state and local income
taxes resulting from any reimbursement made pursuant to (A) and (B) (including
any additional federal, state and local income taxes resulting from the payment
hereunder of such taxes), the intent being that the payment made to Executive
under (C) shall be paid an additional amount (the “Gross-Up”) such that the net
amount retained by Executive, after deduction of such federal, state and local
income taxes resulting from the reimbursement under (A) and (B) shall be equal
to the amount of the reimbursement under (A) and (B) before payment of such
taxes.  For purposes of determining the amount of the Gross-Up, Executive shall
be deemed to pay federal, state and local income taxes at the highest marginal
rate of taxation in effect in the calendar year in which the reimbursement is
made after giving consideration to the deductibility of state taxes for federal
income taxes. Amounts due under this subsection shall be paid as soon as
administratively practicable, but in no event later than ninety (90) days after
the date of the sale of Executive’s principal residence.
 
Notwithstanding the foregoing, in the event Executive is reimbursed, entitled to
reimbursement, or is paid any amounts by an entity or entities other than NBTB
or NBT Bank or any affiliate or successor thereof (the “Third Party”), for any
amounts for which Executive has received, or is entitled to receive,
reimbursement under (A) or (B) above with respect to the sale of his principal
residence or any Gross-Up under (C) above, Executive agrees:

 
4

--------------------------------------------------------------------------------

 

(1)
with regard to amounts already paid by NBTB or NBT Bank or any affiliate or
successor thereof (hereinafter referred to collectively as the “Company”),
Executive shall notify the Company of all amounts received or due from the Third
Party, and shall reimburse the Company in an amount equal to the amount so
received or due from the Third Party up to the amount the Company paid to
Executive under (A), (B), and (C) above; and

 
(2)
with regard to amounts due but not yet paid by the Company to Executive,
Executive shall notify the Company of any amounts received or due from the Third
Party, and Executive agrees that the Company shall reduce the amount due under
(A), (B), and (C) above by the amount Executive has been paid or is entitled to
be paid by the Third Party up to the amount due Executive from the Company.



Regulatory Limits.  Notwithstanding any other provision in this Agreement NBTB
may terminate or suspend this Agreement and the employment of Executive
hereunder, as if such termination were for Cause, to the extent required by the
applicable federal or state statue related to banking, deposit insurance or bank
or savings institution holding companies or by regulations or orders issued by
the Office of the Controller of the Currency, the Federal Deposit Insurance
Corporation or any other state or federal banking regulatory agency having
jurisdiction over NBT Bank or NBTB, and no payment shall be required to be made
to or for the benefit of Executive under this Agreement to the extent such
payment is prohibited by applicable law, regulation or order issued by a banking
agency or a court of competent jurisdiction; provided, that it shall be NBTB’s
burden to prove that any such action was so required.


(d)           Any provision of this section 2 to the contrary notwithstanding,
in the event that the employment of Executive with NBTB is terminated in any
situation described in sections 1(b) and 3 of the change-in-control letter
agreement dated April 23, 2007, as amended effective as of November 5, 2009,
between NBTB and Executive (the "Change-in-Control Agreement") so as to entitle
Executive to a severance payment and other benefits described in section 3 of
the Change-in-Control Agreement, then Executive shall be entitled to receive the
following, and no more, under this section 2:


(i)           any salary payable pursuant to section 3(a)(i) hereof which shall
have accrued as of the Termination Date;


(ii)           such rights as Executive shall have accrued as of the Termination
Date under the terms of any plans or arrangements in which he participates
pursuant to section 3(b) hereof, any right to reimbursement for expenses accrued
as of the Termination Date payable pursuant to section 3(h) hereof, and the
right to receive the cash equivalent of paid leave accrued as of the Termination
Date pursuant to section 3(d) hereof;


(iii)           the severance payment and other benefits provided in the Change-
in-Control Agreement; and

 
5

--------------------------------------------------------------------------------

 

(iv)           if, within eighteen (18) months following the Termination Date,
Executive should sell his principal residence in the Albany MSA and relocate to
a place outside of the Albany MSA, (A) reimbursement for any shortfall between
the net proceeds on the sale of his principal residence and the purchase price
plus improvements, including direct, necessary and reasonable transaction costs
incurred in connection with such purchase, as determined by the finance division
of NBTB, for such residence, and including direct, necessary and reasonable
expenses, as determined by the finance division of NBT Bank, incurred to prepare
the residence for sale, (B) reimbursement for direct, necessary and reasonable
expenses, as determined by the finance division of NBTB, incurred in connection
with the sale of such residence not already included as part of the
reimbursement under (A) above, and (C) the Gross-Up, the intent being that the
net amount retained by Executive, after deduction of such federal, state and
local income taxes resulting from the reimbursement under (A) and (B) shall be
equal to the amount of the reimbursement under (A) and (B) before payment of
such taxes.  For purposes of determining the amount of the Gross-Up, Executive
shall be deemed to pay federal, state and local income taxes at the highest
marginal rate of taxation in effect in the calendar year in which the
reimbursement is made. Amounts due under this subsection shall be paid as soon
as administratively practicable, but in no event later than ninety (90) days
after the date of the sale of Executive’s principal residence.
 
Notwithstanding the foregoing, in the event Executive is reimbursed, entitled to
reimbursement, or is paid any amounts by a Third Party, for any amounts for
which Executive has received, or is entitled to receive, reimbursement under (A)
or (B) above with respect to the sale of his principal residence or any Gross-Up
under (C) above, Executive agrees:
 
(1)
with regard to amounts already paid by the Company, Executive shall notify the
Company of all amounts received or due from the Third Party, and shall reimburse
the Company in an amount equal to the amount so received or due from the Third
Party up to the amount the Company paid to Executive under (A), (B), and (C)
above; and



(2)
with regard to amounts due but not yet paid by the Company to Executive,
Executive shall notify the Company of any amounts received or due from the Third
Party, and Executive agrees that the Company shall reduce the amount due under
(A), (B), and (C) above by the amount Executive has been paid or is entitled to
be paid by the Third Party up to the amount due Executive from the Company.



(e)           Notwithstanding any other payment schedule provided herein to the
contrary, if Executive is deemed on the Termination Date a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then each of
the following shall apply:


(i)           With regard to any payment that is considered deferred
compensation under Code Section 409A payable on account of a “separation from
service,” such payment shall be made on the date which is the earlier of (A) the
expiration of the six (6)- month period measured from the date of Executive’s
“separation from service”, and (B) the date of Executive’s death (the “Delay
Period”) to the extent required under Code Section 409A.  Upon the expiration of
the Delay Period, all payments delayed pursuant to this Section (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to Executive in a lump sum, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein; and

 
6

--------------------------------------------------------------------------------

 

(ii)            To the extent that any benefits to be provided during the Delay
Period is considered deferred compensation under Code Section 409A provided on
account of a “separation from service,” and such benefits are not otherwise
exempt from Code Section 409A, Executive shall pay the cost of such benefits
during the Delay Period, and the Company shall reimburse Executive, to the
extent that such costs would otherwise have been paid by the Company or to the
extent that such benefits would otherwise have been provided by the Company at
no cost to Executive, the Company’s share of the cost of such benefits upon
expiration of the Delay Period, and any remaining benefits shall be reimbursed
or provided by the Company in accordance with the procedures specified herein.


(f)           To the extent that severance payments or benefits pursuant to this
Agreement are conditioned upon the execution and delivery by Executive of a
release of claims, Executive shall forfeit all rights to such payments and
benefits unless such release is signed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following the date of
Executive’s Termination Date.  If the foregoing release is executed and
delivered and no longer subject to revocation as provided in the preceding
sentence, payments or benefits shall commence upon the first scheduled payment
date immediately after the date the release is executed and no longer subject to
revocation (the “Release Effective Date”).  The first such cash payment shall
include payment of all amounts that otherwise would have been due prior to the
Release Effective Date under the terms of this Agreement applied as though such
payments commenced immediately upon Executive’s Termination Date, and any
payments made thereafter shall continue as provided herein.  The delayed
benefits shall in any event expire at the time such benefits would have expired
had such benefits commenced immediately following Executive’s Termination Date.
 
The Company may provide, in its sole discretion, that Executive may continue to
participate in any benefits delayed pursuant to this section during the period
of such delay, provided that Executive shall bear the full cost of such benefits
during such delay period.  Upon the date such benefits would otherwise commence
pursuant to this Section, the Company may reimburse Executive the Company’s
share of the cost of such benefits, to the extent that such costs would
otherwise have been paid by the Company or to the extent that such benefits
would otherwise have been provided by the Company at no cost to Executive, in
each case had such benefits commenced immediately upon Executive’s Termination
Date.  Any remaining benefits shall be reimbursed or provided by the Company in
accordance with the schedule and procedures specified herein.
 
(iii)           For purposes of Code Section 409A, Executive’s right to receive
any installment payment pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments.
 
3.             Compensation.  For the services to be performed by Executive for
NBTB and its affiliates under this Agreement, Executive shall be compensated in
the following manner:


(a)           Salary.  During the Term of Employment:

 
7

--------------------------------------------------------------------------------

 

(i)           NBTB shall pay Executive a salary, which, on an annual basis,
shall be one hundred ninety eight thousand six hundred dollars ($198,600)
commencing on December 12, 2006.  Salary commencing on January 1, 2008 will be
negotiated between Executive and the CEO of NBTB based on recommendations from
the Compensation and Benefits Committee and in line with compensation for
comparable positions in companies of similar size and structure, but in no case
less than $198,600.00.   Salary shall be payable in accordance with the normal
payroll practices of NBTB with respect to executive personnel as presently in
effect or as they may be modified by NBTB from time to time.


(ii)           Executive shall be eligible to be considered for performance
bonuses commensurate with Executive’s title and salary grade in accordance with
the compensation policies of NBTB with respect to executive personnel in effect
as of the Commencement Date or as they may be modified by NBTB from time to
time.


(b)           Employee Benefit Plans or Arrangements.  During the Term of
Employment, Executive shall be entitled to participate in all employee benefit
plans of NBTB, as presently in effect as of the Commencement Date or as they may
be modified by NBTB from time to time, under such terms as may be applicable to
officers of Executive's rank employed by NBTB or its affiliates, including,
without limitation, plans providing retirement benefits, stock options,
restricted stock or stock units, medical insurance, life insurance, disability
insurance, and accidental death or dismemberment insurance, provided that there
be no duplication of such benefits as are provided under any other provision of
this Agreement.


(c)           Equity Awards.  Executive will be eligible for awards under NBTB’s
Omnibus Incentive Plan as applicable to officers of Executive’s rank.


(d)            Vacation and Sick Leave.  During the Term of Employment,
Executive shall be entitled to paid annual vacation periods and sick leave in
accordance with the policies of NBTB applicable to officers of Executive’s rank
employed by NBTB or its affiliates and as in effect as of the Commencement Date
or as may be modified by NBTB from time to time as may be applicable to officers
of Executive's rank employed by NBTB or its affiliates, but in no event less
than four weeks of paid vacation per year.


(e)           Automobile.  During the Term of Employment, Executive shall be
entitled to the use of an automobile owned by NBTB or an affiliate of NBTB, the
make, model, and year of which automobile shall be appropriate to an officer of
Executive's rank and which will be replaced every two years (or earlier if the
accumulated mileage exceeds 50,000 miles).   Executive shall be responsible for
all expenses of ownership and use of any such automobile, subject to
reimbursement of expenses for business use in accordance with section 3(h).


(f)           Country Club Dues.  During the Term of Employment, Executive shall
be reimbursed for dues and assessments incurred in relation to Executive's
membership at a country club mutually agreed upon by the chief executive officer
of NBTB and Executive.  Executive shall be responsible for any income taxes
associated with the personal use of such club membership.

 
8

--------------------------------------------------------------------------------

 

(g)           Withholding.  All compensation to be paid to Executive hereunder
shall be subject to applicable federal, state, and local taxes and all other
required withholdings.  Executive hereby acknowledges and agrees that he is
responsible for all taxes in connection with any benefits, fringe benefits, or
perquisites provided under this Agreement and he is not entitled to a Gross Up ,
except as specifically provided under Paragraph 2(c)(iii) or 2(d)(iv) of this
Agreement, or as may be provided under the terms of the Change-in-Control
Agreement.
 
(h)           Expenses.  During the Term of Employment, Executive shall
bereimbursed for reasonable travel and other expenses incurred or paid by
Executive in connection with the performance of his services under this
Agreement, upon presentation of expense statements or vouchers or such other
supporting information as may from time to time be requested by NBTB, in
accordance with such policies of NBTB as are in effect as of the Commencement
Date and as may be modified by NBTB from time to time, under such terms as may
be applicable to officers of Executive's rank employed by NBTB or its
affiliates.  All expenses or other reimbursements under this Agreement shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Executive (provided that if any such
reimbursements constitute taxable income to Executive, such reimbursements shall
be paid no later than March 15th of the calendar year following the calendar
year in which the expenses to be reimbursed were incurred), and no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year.


4.             Confidential Business Information; Non-Competition.


(a)           Executive acknowledges that certain business methods, creative
techniques, and technical data of NBTB and its affiliates and the like are
deemed by NBTB to be and are in fact confidential business information of NBTB,
NBT Bank, or any of their affiliates or are entrusted to third parties.  Such
confidential information includes but is not limited to procedures, methods,
sales relationships developed while in the service of NBTB or its affiliates,
knowledge of customers and their requirements, marketing plans, marketing
information, studies, forecasts, and surveys, competitive analyses, mailing and
marketing lists, new business proposals, lists of vendors, consultants, and
other persons who render service or provide material to NBTB or NBT Bank or
their affiliates, and compositions, ideas, plans, and methods belonging to or
related to the affairs of NBTB or NBT Bank or their affiliates (collectively,
“Confidential Information”).  In this regard, NBTB asserts proprietary rights in
all of its Confidential Information and that of its affiliates, except for such
information as is clearly in the public domain.  Notwithstanding the foregoing,
information that would be generally known or available to persons skilled in
Executive's fields shall be considered to be "clearly in the public domain" for
the purposes of the preceding sentence.  Executive acknowledges that in
connection with his employment with NBTB, Executive has had or may have access
to such Confidential Information, and he agrees that he will not disclose or
divulge to any third party, except as may be required by his duties hereunder,
by law, regulation, or order of a court or government authority, or as directed
by NBTB, nor shall he use to the detriment of NBTB or its affiliates or use in
any business or on behalf of any business competitive with or substantially
similar to any business of NBTB or NBT Bank or their affiliates, any
Confidential Information obtained during the course of his employment by
NBTB.  In the event that disclosure is required by law, regulation, or order of
a court or government authority, Executive agrees that as soon as practical and
in any event no later than 30 days after receiving notice that Executive is
required to make such disclosure, Executive will provide notice to the Company
of such requirement by law, regulation, order of a court or government
authority.  This Section 4(a) shall not be construed as restricting Executive
from disclosing such information to the employees of NBTB or NBT Bank or their
affiliates.  On or before the Termination Date, Executive shall promptly deliver
to NBTB any and all Confidential Information in his possession, whether
tangible, electronic or intangible form.

 
9

--------------------------------------------------------------------------------

 

(b)           Executive acknowledges that in the course of employment with NBTB,
Executive has had access to and gained knowledge of the trade secrets and other
Confidential Information of NBTB, NBT Bank, or their affiliates; has had
substantial relationships with the customers of NBTB, NBT Bank, or their
affiliates; and has performed services of special, unique, and extraordinary
value to NBTB, NBT Bank, or their affiliates.  Therefore, Executive agrees that
notwithstanding the termination of this Agreement for any reason, from the
Commencement Date until the first anniversary of the Termination Date, the
Executive shall not, directly or indirectly, on behalf of himself or any other
person or entity, without the written consent of NBTB:


(i) become an officer, employee, consultant, director, or trustee of any savings
bank, savings and loan association, savings and loan holding company, bank or
bank holding company, where such position entails providing services to such
company in any city, town, or county in which NBTB or NBT Bank or their
affiliates has an office, determined as of the Termination Date, where
Executive’s position or service for such business is competitive with or
otherwise similar to any of Executive’s positions or services for NBTB or NBT
Bank;


(ii) induce or solicit any customer, supplier, or agent of NBTB, NBT Bank, or
their affiliates about whom Executive has gained Confidential Information or
with whom Executive, by virtue of his employment with NBTB, has established a
relationship or had frequent contact, to terminate or curtail an existing
business or commercial relationship with NBTB, NBT Bank, or their affiliates;


(iii)  induce or solicit any customer or supplier of NBTB, NBT Bank, or their
affiliates about whom Executive has gained Confidential Information or with whom
Executive, by virtue of his employment with NBTB, has established a relationship
or had frequent contact, to provide or purchase goods or services similar to the
goods or services provided by it to or purchased by it from NBTB, NBT Bank, or
their affiliates; provided however, that the provisions of this clause (iii)
only apply to those persons or entities who are customers or suppliers of NBTB,
NBT Bank, or their affiliates as of the Termination Date or who were customers
of NBTB, NBT Bank, or their affiliates during the one-year period prior to the
Termination Date; or


(iv) solicit, induce, recruit, offer employment to, hire, or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any officer or employee of NBTB, NBT Bank,
or their affiliates, to terminate his or her employment.

 
10

--------------------------------------------------------------------------------

 

(c)           Executive acknowledges and agrees that irreparable injury will
result to NBTB in the event of a breach of any of the provisions of this section
4 (the "Designated Provisions") and that NBTB will have no adequate remedy at
law with respect thereto.  Accordingly, in the event of a material breach of any
Designated Provision, and in addition to any other legal or equitable remedy
NBTB may have, NBTB shall be entitled to the entry of a preliminary and
permanent injunction (including, without limitation, specific performance) by a
court of competent jurisdiction in Chenango County, New York, or elsewhere, to
restrain the violation or breach thereof by Executive, and Executive submits to
the jurisdiction of such court in any such action.


(d)           It is the desire and intent of the parties that the provisions of
this section 4 shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, if any particular provision of this section 4 shall be
adjudicated to be invalid or unenforceable, such provision shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
provision in the particular jurisdiction in which such adjudication is made.  In
addition, should any court determine that the provisions of this section 4 shall
be unenforceable with respect to scope, duration, or geographic area, such court
shall be empowered to substitute, to the extent enforceable, provisions similar
hereto or other provisions so as to provide to NBTB, to the fullest extent
permitted by applicable law, the benefits intended by this section 4.


5.           Life Insurance.  In light of the unusual abilities and experience
of Executive, NBTB (or NBT Bank or their affiliates) in its discretion may apply
for and procure as owner and for its own benefit insurance on the life of
Executive, in such amount and in such form as NBTB may choose.  NBTB shall make
all payments for such insurance and shall receive all benefits from
it.  Executive shall have no interest whatsoever in any such policy or policies
but, at the request of NBTB, shall submit to medical examinations and supply
such information and execute such documents as may reasonably be required by the
insurance company or companies to which NBTB has applied for insurance.


6.           Representations and Warranties.


(a)           Executive represents and warrants to NBTB that his execution,
delivery, and performance of this Agreement will not result in or constitute a
breach of or conflict with any term, covenant, condition, or provision of any
commitment, contract, or other agreement or instrument, including, without
limitation, any other employment agreement, to which Executive is or has been a
party.


(b)           Executive shall indemnify, defend, and hold harmless NBTB for,
from, and against any and all losses, claims, suits, damages, expenses, or
liabilities, including court costs and counsel fees, which NBTB has incurred or
to which NBTB may become subject, insofar as such losses, claims, suits,
damages, expenses, liabilities, costs, or fees arise out of or are based upon
any failure of any representation or warranty of Executive in section 6(a)
hereof to be true and correct when made.

 
11

--------------------------------------------------------------------------------

 

7.           Notices.  All notices, consents, waivers, or other communications
which are required or permitted hereunder shall be in writing and deemed to have
been duly given if delivered personally or by messenger, transmitted by telex or
telegram, by express courier, or sent by registered or certified mail, return
receipt requested, postage prepaid.  All communications shall be addressed to
the appropriate address of each party as follows:


If to NBTB:


NBT Bancorp Inc.
52 South Broad Street
Norwich, New York  13815


Attention:          Chief Executive Officer




With a required copy to:


Stuart G. Stein, Esq.
Hogan & Hartson L.L.P.
555 13th Street, N.W.
Washington, D.C. 20004-1109
Fax: (202) 637-5910


If to Executive:


Mr. Jeffrey M. Levy
701 Waldens Pond Road
Albany, New York  12203
 
All such notices shall be deemed to have been given on the date delivered,
transmitted, or mailed in the manner provided above.


8.           Assignment.  Neither party may assign this Agreement or any rights
or obligations hereunder without the consent of the other party.


9.           Governing Law.  This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of New York, without giving
effect to the principles of conflict of law thereof.  The parties hereby
designate Chenango County, New York to be the proper jurisdiction and venue for
any suit or action arising out of this Agreement.  Each of the parties consents
to personal jurisdiction in such venue for such a proceeding and agrees that it
may be served with process in any action with respect to this Agreement or the
transactions contemplated thereby by certified or registered mail, return
receipt requested, or to its registered agent for service of process in the
State of New York.  Each of the parties irrevocably and unconditionally waives
and agrees, to the fullest extent permitted by law, not to plead any objection
that it may now or hereafter have to the laying of venue or the convenience of
the forum of any action or claim with respect to this Agreement or the
transactions contemplated thereby brought in the courts aforesaid.

 
12

--------------------------------------------------------------------------------

 

10.           Entire Agreement.  This Agreement and any other agreements
expressly incorporated by reference herein constitute the entire understanding
between NBTB and Executive relating to the subject matter hereof.  Any previous
agreements or understandings between the parties hereto or between Executive and
NBTB or any of its affiliates regarding the subject matter hereof, including
without limitation the terms and conditions of employment, compensation,
benefits, retirement, competition following employment, and the like, are merged
into and superseded by this Agreement.  Neither this Agreement nor any
provisions hereof can be modified, changed, discharged, or terminated except by
an instrument in writing signed by the party against whom any waiver, change,
discharge, or termination is sought.


11.           Illegality; Severability.


(a)           Anything in this Agreement to the contrary notwithstanding, this
Agreement is not intended and shall not be construed to require any payment to
Executive which would violate any federal or state statute or regulation,
including without limitation the "golden parachute payment regulations" of the
Federal Deposit Insurance Corporation codified to Part 359 of title 12, Code of
Federal Regulations.


(b)           If any provision or provisions of this Agreement shall be held to
be invalid, illegal, or unenforceable for any reason whatsoever:


(i)           the validity, legality, and enforceability of the remaining
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal, or unenforceable) shall not in any way be affected or impaired thereby;
and


(ii)           to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provisions held to be invalid, illegal, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal, or unenforceable.


12.           409A Compliance.           The intent of the parties is that
payments and benefits under this Agreement comply with Code Section 409A and the
regulations and guidance promulgated thereunder and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.  In no event whatsoever shall NBTB be liable for any additional tax,
interest of penalty that may be imposed on Executive by Code Section 409A or
damages for failing to comply with Code Section 409A.  Notwithstanding any other
provision of this Agreement to the contrary, in no event shall any payment under
this Agreement that constitutes “deferred compensation” for purposes of Code
Section 409A be subject to offset, counterclaim or recoupment by any other
amount payable to the Executive unless otherwise permitted by Code Section 409A.

 
13

--------------------------------------------------------------------------------

 

13.           Arbitration.  Subject to the right of each party to seek specific
performance (which right shall not be subject to arbitration), if a dispute
arises out of or is in any way related to this Agreement, or the asserted breach
thereof, such dispute shall be referred to arbitration before the American
Arbitration Association the (“AAA”) pursuant to the AAA’s National Rules for the
Resolution of Employment Disputes (the “Arbitration Rules”).  A dispute subject
to the provisions of this section will exist if either party notifies the other
party in writing that a dispute subject to arbitration exists and states, with
reasonable specificity, the issue subject to arbitration (the "Arbitration
Notice").  The parties agree that, after the issuance of the Arbitration Notice,
the parties will try in good faith between the date of the issuance of the
Arbitration Notice and the date the dispute is set for arbitration to resolve
the dispute by mediation in accordance with the Arbitration Rules.  If the
dispute is not resolved by the date set for arbitration, then any controversy or
claim arising out of this Agreement or the asserted breach hereof shall be
resolved by binding arbitration and judgment upon any award rendered by
arbitrator(s) may be entered in a court having jurisdiction. In the event any
claim or dispute involves an amount in excess of $100,000, either party may
request that the matter be heard and resolved by a single arbitrator.  The
arbitrator shall have the same power to compel the attendance of witnesses and
to order the production of documents or other materials and to enforce discovery
as could be exercised by a United States District Court judge sitting in
Chenango County, New York.  In the event of any arbitration, each party shall
have a reasonable right to conduct discovery to the same extent permitted by the
Federal Rules of Civil Procedure, provided that discovery shall be concluded
within 90 days after the date the matter is set for arbitration.  The arbitrator
or arbitrators shall have the power to award reasonable attorneys’ fees to the
prevailing party.  Any provisions in this Agreement to the contrary
notwithstanding, this section shall be governed by the Federal Arbitration Act
and the parties have entered into this Agreement pursuant to such Act.


14.           Costs of Litigation.  In the event litigation is commenced to
enforce any of the provisions hereof, or to obtain declaratory relief in
connection with any of the provisions hereof, the prevailing party shall be
entitled to recover reasonable attorney's fees.  In the event this Agreement is
asserted in any litigation as a defense to any liability, claim, demand, action,
cause of action, or right asserted in such litigation, the party prevailing on
the issue of that defense shall be entitled to recovery of reasonable attorney's
fees.


15.           Company Right to Recover.  If the Company is required to prepare
an accounting restatement due to the material noncompliance of the Company as a
result of misconduct, with regard to any financial reporting requirement under
the securities laws, and Executive is subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002 and Executive knowingly engaged in
the misconduct, was grossly negligent in engaging in the misconduct, knowingly
failed to prevent the misconduct or was grossly negligent in failing to prevent
the misconduct, Executive shall reimburse the Company the amount of any payment
earned or accrued during the 12-month period following the first public issuance
or filing with the United States Securities and Exchange Commission (whichever
first occurred) of the financial document that contained such material
noncompliance.


Notwithstanding anything in this Agreement, if the Company is required to
prepare an accounting restatement, Executive will forfeit any payments made
based on the achievement of pre-established performance goals that are later
determined, as a result of the accounting restatement, not to have been
achieved.

 
14

--------------------------------------------------------------------------------

 

16.           Affiliation.  A company will be deemed to be "affiliated" with
NBTB or NBT Bank according to the definition of "Affiliate" set forth in Rule
12b-2 of the General Rules and Regulations under the Securities Exchange Act of
1934, as amended.


17.           Headings.  The section and subsection headings herein have been
inserted for convenience of reference only and shall in no way modify or
restrict any of the terms or provisions hereof.


IN WITNESS WHEREOF, the parties hereto executed or caused this Agreement to be
executed as of the day and year first above written.



 
NBT BANCORP INC.
       
By:
/S/ Martin A. Dietrich
   
Martin A. Dietrich
   
President and
   
Chief Executive Officer
       
JEFFREY M. LEVY
       
/S/ Jeffrey M. Levy


 
15

--------------------------------------------------------------------------------

 

SEPARATION AGREEMENT AND RELEASE


I.             In consideration of receipt and acceptance of the separation
payments described in the Employment Agreement and listed on Appendix A between
NBT BANCORP INC. (“NBTB”) and Jeffrey M. Levy (“Executive”), dated November 5,
2009 (the “Employment Agreement”), into which this Separation Agreement and
Release (“Separation Agreement”) is incorporated by reference, Executive, on
behalf of himself and his agents, heirs, executors, administrators, successors,
and assigns, unconditionally and generally releases NBTB and NBT Bank, National
Association (“NBT Bank”), their respective current and former owners, officers,
directors, parents, affiliates, subsidiaries, related entities, agents and
employees, and the heirs, executors, administrators, successors and assigns of
all of the foregoing (collectively, “Releasee”), from or in connection with, and
Executive hereby waives and/or settles, with prejudice, any and all complaints,
causes of action, suits, controversies, or any liability, claims, demands, or
damages, known or unknown and of any nature whatsoever and which Executive ever
had, now has or shall or may have as of [                        ], the date of
this Separation Agreement including without limitation, those arising directly
or indirectly pursuant to or out of any aspect of Executive’s employment or
termination from employment with NBTB, NBT Bank or any other Releasee.


II.             Specifically, without limitation of the foregoing, the release
and waiver of claims under this Separation Agreement shall include and apply to
any rights and/or claims (i) arising under any contract or employment
arrangement, express or implied, written or oral; (ii) for wrongful dismissal or
termination of employment; (iii) arising under any applicable federal, state,
local or other statutes, laws, ordinances, regulations or the like, or case law,
that relate to employment or employment practices and/or specifically, that
prohibit discrimination based upon age, race, religion, sex, national origin,
disability or any other unlawful bases, including without limitation, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990,
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, the Civil Rights Act of 1866, the Equal Pay Act of 1963, the Family Medical
Leave Act of 1993, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, Executive Order 11246, the Worker Adjustment and
Retraining Notification Act, all as amended, and any other statutes, orders,
laws, ordinances, regulations applicable to Employee’s employment, of any state
or city in which any Releasee is subject to jurisdiction, and/or any political
subdivision thereof,; (iv) based upon any other federal, state or local
statutes, orders, laws, ordinances, regulations, case law, public policy, or
common law or the like; (v) concerning recruitment, hiring, discharge,
promotions, transfers, employment status, right to reemployment, wages, bonus or
incentive pay, severance pay, stock or stock options, employment benefits
(including, without limitation, sick or other leave, medical, disability, life,
or any other insurance, 401(k), pension, other retirement plans or benefits, or
any other fringe benefits), workers’ compensation, intentional or negligent
misrepresentation and/or infliction of emotional distress, interference with
contract, fraud, libel, slander, defamation, invasion of privacy or loss of
consortium, together with any and all tort, contract, or other claims which have
been or might have been asserted by Executive or on his behalf in any suit,
charge of discrimination, or claim against the Releasee; and (vi) for damages,
including without limitation, punitive or compensatory damages, or for
attorneys’ fees, expenses, costs, wages, injunctive or equitable relief.

 
16

--------------------------------------------------------------------------------

 

III.           Executive expressly understands and acknowledges that it is
possible that unknown losses or claims exist or that present losses may have
been underestimated in amount or severity, and Executive explicitly took that
into account in determining the amount of consideration to be paid for the
giving of the release in this Separation Agreement, and a portion of said
consideration and the mutual covenants were given in exchange for a full
satisfaction and discharge of such claims.


IV.           Executive and NBT Bank acknowledge that the above release and
waiver of claims shall not apply to the obligation of NBT Bank to make payments
(if any) of any vested benefit under NBT Bank’s tax-qualified employee benefit
plans nor to Executive’s right to continue healthcare insurance under the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985.


V.            Executive represents and warrants that he has not filed or
commenced any complaints, claims, actions or proceeding of any kind against any
Releasee with any federal, state or local court or any administrative or
regulatory body.  Except for Executive’s right to bring a proceeding pursuant to
the Older Workers Benefit Protection Act to challenge the release of claims in
this Separation Agreement, and consistent with the EEOC Enforcement Guidance On
Non-Waivable Employee Rights Under EEOC-Enforced Statutes dated April 11, 1997,
and otherwise to the fullest extent permitted by law, Executive agrees not to
commence or participate as a party in any proceeding in any court or forum
against any Releasee which is based upon any act, omission or occurrence up to
and including the date of the execution of this Separation Agreement.  Executive
further agrees not to encourage or participate in any action or proceeding
brought by any person (except a government agency) against any Releasee.  In the
event any government agency seeks to obtain any relief on behalf of Executive
with regard to any claim released by Executive, Executive agrees not to accept
any relief or award from such proceeding.


VI.           This Separation Agreement is not and shall not be construed as an
admission by any Releasee or Executive of any wrongdoing or illegal acts or
omissions and each party expressly denies that they engaged in any wrongdoing or
illegal or acts or omissions.  Executive shall not, except as may be required by
law, make any oral or written negative, disparaging or adverse statements,
suggestions or representations of or concerning NBT Bank or any Releasee.


VII.           Executive agrees to cooperate reasonably with and to be readily
available to NBT Bank to assist in any matter, including government agency
investigations, court litigation or potential litigation, about which Executive
may have knowledge.  If Executive receives a subpoena or other legal process
relating in any way to same, Executive immediately will provide NBT Bank notice
of the contact or the service of such subpoena or other legal process, and shall
cooperate with NBT Bank in responding.


VIII.         Except as prohibited by law, each Releasee shall be excused from
any obligation to make payment of the separation payments in the Employment
Agreement in the event that  paragraphs I through IV of this Separation
Agreement are determined to be void or unenforceable, in whole or in part; or
Executive is found to have made a material misstatement in any term, condition,
representation or acknowledgement in this Separation Agreement, in either of
which event Executive shall also be liable for any damages and costs suffered or
incurred by any Releasee by reason of such misstatement or breach.

 
17

--------------------------------------------------------------------------------

 

IX.          This Separation Agreement shall be incorporated by reference into
the Employment Agreement and shall be made a part thereof.


X.             Executive agrees and acknowledges that:


(a) With respect to the General Release in Section II hereof, Executive agrees
and understands that he is specifically releasing all claims under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq.  Executive
acknowledges that he has read and understands this Agreement and executes it
voluntarily and without coercion;


(b)  Executive has been advised by NBT Bank to consult with an attorney before
executing this Separation Agreement and has been given twenty-one (21) days to
review this Separation Agreement and to consider whether to sign this Separation
Agreement.  Executive may elect to sign this Separation Agreement prior to the
expiration of the twenty-one day consideration period specified herein, and
Executive agrees that if he elects to do so, such election is knowing and
voluntary and comes after full opportunity to consult with an attorney;


(c)   Executive has the right to revoke this Separation Agreement within the
seven (7) day period following the date Executive signs this Separation
Agreement (the “Revocation Period”) and any revocation shall be made by
providing a signed notice in writing, delivered personally or by fax to the
Human Resources Director at NBT Bancorp, 52 South Broad Street, Norwich, New
York, 13815 no later than 5:00 p.m. on the seventh calendar day following his
execution of this Separation Agreement;


(d)  This Separation Agreement will not be effective or enforceable, and the
separation payments under the Employment Agreement are not required and shall
not be delivered or paid, until Executive has delivered a signed, notarized
original of this Separation Agreement to the Human Resources Director at NBT
Bancorp, 52 South Broad Street, Norwich, New York, 13815 and the Revocation
Period has expired without revocation of this Separation Agreement.  It is not
necessary that any Releasee sign this Separation Agreement following Executive’s
full and complete execution of it for it to become fully effective and
enforceable;


(e) Executive relied solely on his own judgment and/or that of this attorney
regarding the consideration for and the terms of this Separation Agreement and
is signing this Separation Agreement knowingly and voluntarily of his own free
will;


(f) Executive is not entitled to the separation payments under the Employment
Agreement unless he agrees to and honors the terms of the terms of this
Separation Agreement; and


(g) Executive has read and understands this Separation Agreement and further
understands that, subject to the limitations contained herein, it includes a
general release of any and all known and unknown, foreseen or unforeseen claims
presently asserted or otherwise arising through the date of his singing of this
Separation Agreement that he may have against any Releasee.

 
18

--------------------------------------------------------------------------------

 

XI.           Executive understands all of the terms of this Separation
Agreement, and agrees that such terms are fair, reasonable and are not the
result of any fraud, duress, coercion, pressure or undue influence exercised by
or on behalf of any Releasee; and Executive has agreed to and entered into this
Separation Agreement and all of its terms, knowingly, freely and voluntarily.


XII.          There are no other agreements of any nature between any Releasee
and Executive with respect to the matters discussed in this Separation Agreement
with respect to the matters discussed in this Separation Agreement, except as
expressly stated herein, and in signing this Separation Agreement, Executive is
not relying on any agreements or representation, except those expressly
contained in this Separation Agreement.


XIII.        This Separation Agreement shall be governed by the laws of New
York, excluding the choice of law rules thereof.


IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement.


 
Date
 
Jeffrey M. Levy
   



STATE OF NEW YORK
 
)
     
:  ss.:
 
COUNTY OF
 
)
 



On the ____ day of _________, 20__, personally came Jeffrey M. Levy and being
duly sworn, acknowledged that he is the person described in and who executed the
foregoing Separation Agreement and acknowledged that he executed same.



         
Notary Public

 
NBT BANCORP, INC.


By:
 
 
Date:
           
Title:
       


 
19

--------------------------------------------------------------------------------

 

Appendix A


[Separation Payments]
 
 
 20

--------------------------------------------------------------------------------